        Case 1:18-cv-01679-TCW Document 73 Filed 12/19/18 Page 1 of 1




       In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                               (Filed: December 19, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                SCHEDULING ORDER

        On December 18, 2018, Plaintiffs GC Services L.P. (“GC Services”) and Account
Control Technology, Inc. (“ACT”) filed a request for the Court to hold a status conference
in the above-captioned case. GC Services and ACT have expressed concern about whether
ED’s corrective action will address their allegations. For good cause shown, the request is
GRANTED.

       The Court will hold a telephonic status conference to address the scope of ED’s
corrective action on Friday, December 21, 2018, at 12 Noon EST. Prior to this time,
counsel for the parties will receive instructions on joining the conference call.

      IT IS SO ORDERED.

                                                        s/ Thomas C. Wheeler
                                                        THOMAS C. WHEELER
                                                        Judge
